Citation Nr: 0334546	
Decision Date: 12/10/03    Archive Date: 12/16/03

DOCKET NO.  00-07 984	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 70 
percent for post-traumatic stress disorder (PTSD).

2.  Entitlement to an effective date prior to September 18, 
1998, for a grant of a total rating based upon individual 
unemployability due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from July 1977 to April 1978.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of April 1999 by the 
Department of Veterans Affairs (VA) regional office (RO) in 
Portland, Oregon.  A hearing was scheduled to take place at 
the RO before a Member of the Board in June 2002.  However, 
the veteran did not report for that hearing.  Accordingly, in 
a decision of February 2003, the Board concluded that the 
veteran had effectively withdrawn his hearing request and 
adjudicated his appeal.  The Board granted a claim for an 
increased rating for residuals of a lumbar spine fracture, 
but denied a claim for an increased rating for PTSD and 
denied a claim for an earlier effective date for a total 
rating based upon individual unemployability.  

In April 2003, the veteran submitted a written statement in 
which he noted that correspondence from the VA during the 
period from January to July 2002 had been sent to an 
incorrect address.  He reported that as a result he had never 
been notified of his hearing date.  He requested that the 
Board decision be reconsidered, and that his appeal be 
remanded to the RO.  

An appellate decision may be vacated by the Board at any time 
upon the request of the appellant or his or her 
representative, or on the Board's own motion, where there has 
been a denial of due process.  See 38 C.F.R. § 20.904 (2003).  
The failure to properly notify the veteran of his hearing 
date resulted in substantial prejudice to the veteran.  In 
view of the foregoing, and to ensure due process of law, the 
Board decision dated February 2003 was vacated to the extent 
that it denied the veteran's claims.  The vacated Board 
decision is replaced by the following de novo decision.  The 
portion of the decision of February 2003 which granted an 
increased rating for residuals of a lumbar spine fracture 
remains in effect.  A Board decision of September 2003 
granting service connection for a cervical spine disorder 
also remains in effect.   


REMAND

In his substantive appeal of February 2000, the veteran 
requested a hearing before a Member of the Board.  As was 
noted above, he was not properly notified of a hearing which 
was scheduled to take place in June 2002.  Thus, the request 
for a hearing before a Traveling Member of the Board which 
the appellant made remains unsatisfied.  This hearing must be 
scheduled at the RO level, and, accordingly, a remand is 
required.  See Bernard v. Brown, 4 Vet. App. 384, 393 (1993) 
(citing 38 U.S.C.A. § 7104(a) ("claimant has right to a 
hearing before [issuance] of BVA decision"); 38 C.F.R. 
§§ 3.103(a) and (c)(1), 19.9, 19.25, 20.704).  

Accordingly, to ensure full compliance with due process 
requirements, the case is REMANDED to the RO for the 
following development:

The RO should take steps necessary to 
ensure that the appellant's name is added 
to the schedule of hearings to be 
conducted at the RO before a traveling 
Member of the Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  

In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	JEFF MARTIN 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




